DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP02-155808; machine translation relied upon) in view of Motomura (US Pat. No. 4,736,783) and Takahashi (EP 1995081).
Regarding claim 1, Yamashita teaches a pneumatic tire comprising a tread having a circumferential groove 2, and a shoulder formed at a side of the tread (machine translation at page 2; figure 1). Yamashita does not specifically disclose kerfs, however it is extremely well-known and conventional to use sipes (kerfs) to divide a rib into blocks as is shown, e.g., by Motomura (see column 5, lines 54-64 and figure 3) and it would have been obvious to use sipes as taught by Motomura in the tire of Yamashita in order to add edge effect to the tire. Yamashita does not specifically disclose a reinforcing part in the groove formed between the blocks. Takahashi teaches providing a valvular wall 5 (taken to be the claimed reinforcing part) along the center of a circumferential groove in a tire (paragraphs [0024]-[0026]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a reinforcing part as taught by Takahashi in the tire of Yamashita (combined) in order to reduce the noise of the tire (see Takahashi at paragraph [0024]).
Regarding claim 2, Takahashi teaches a width of the reinforcing part is from 0.2 to 0.5 times the width of the circumferential groove (paragraph [0029]) and teaches a width of the circumferential groove of 6.0 to 13.0 mm (paragraph [0037]), resulting in a range of widths of the reinforcing part from 1.2 mm (0.2 x 6.0) to 7.5 mm (0.5 x 13.0), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Motomura and Takahashi as applied to claim 1 above, and further in view of Kogure (US Pat. No. 5,309,964).
Regarding claims 3-4, Takahashi teaches that the lateral portion of the circumferential grooves can be 90 degrees, a right angle (machine translation at pages 1-2; claims). Takahashi does not specifically disclose that the reinforcing part has 5 ribs, which are each extended by a predetermined length in opposite directions from both ends of a right angled C-shape, and wherein the 5 ribs are different from each other in size and are connected to each other in series. Kogure teaches providing 5 pitches to a tire (column 9, lines 11-16, column 10 lines 11-20, and table 2). It would have been obvious to one of ordinary skill in the art to provide 5 pitches as taught by Kogure to the tire of Takahashi in order to reduce the pitch noise and pulsation of the tire (see Kogure at column 11, lines 2-4). Such a combined tire would have 5 right angled C-shaped ribs with different size connected in series as claimed, and would be alternately projected opposite to each other with a central axis as a reference.
Regarding claims 5-9, for the configuration set out above, each of the 5 ribs would have a first rib positioned on the central axis and bent at an angle of 90 degrees once, a second rib which is extended from one end of the first rib and is parallel to the central axis and a third rib which has at least one portion positioned on the same straight line as the central axis, is bent at an angle of 90 degrees once, and is connected to one end of the second S rib, the first and third rib have the same shape, and at least the one portion of the first rib and the one portion of the third rib are extended outward to be opposite to each other.
Regarding claims 10-14, Kogure teaches specific pitch lengths of 26, 29, 33, 36, and 40 mm (column 9, lines 11-16) extremely close to the claimed pitch lengths and rendering them obvious, and Takahashi teaches that the width between the a length perpendicular to the at least one portion of each of the ribs is a small amount (figure 1), suggesting amounts in the claimed ranges of 2-4 mm, and it would have been obvious to one of ordinary skill in the art to use a ratio H/Lp for each of the pitches of about 50% in order to equalize the relationship between the lengths at both lateral positions of the groove, rendered the claimed ratios H/Lp obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 15, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 15, 2022